Title: If Life’s Compared to a Feast, 22 April 1784
From: 
To: 



William Temple Franklin found this poem among his grandfather’s papers and claimed that it was entitled “B. F.’s Adieu!” The sole extant autograph, written on a small sheet of paper, has no title. Beautifully penned, as though intended for presentation, it fills the sheet, with the dateline placed in the bottom left corner. Whether the top of the sheet originally bore a title and was subsequently trimmed is not known.
This verse takes as its point of departure a poem by Isaac Watts that Franklin had reprinted in the Pennsylvania Gazette some fifty years earlier along with the essay in which it appeared. The essay tells of an indolent, self-indulgent man who has an epiphany at the age of thirty. Devoting himself thereafter to leading a useful existence, he performs good works and dies content in the knowledge that his life was of value. At the end of the essay, Watts quotes in Latin and loosely translates three “Scraps of Horace.” The one that Franklin references is the following:


Life’s but a Feast; and when we die,
Horace would say, if he were by,
Friend, thou hast eat and drunk enough,
’Tis Time now to be marching off:
Then like a well-fed Guest depart,
With cheerful Looks, and Ease at Heart;
Bid all your Friends Good Night, and say,
You’ve done the Business of the Day.

Temple published Franklin’s poem beneath what he characterized as “the original (with various corrections)” of the epitaph Franklin wrote in 1728. Although the autograph of that version of the epitaph has not survived, both it and the autograph verse published here were owned by the bookseller and collector William Upcott in the early nineteenth century. Around 1836, Upcott permitted a one-page facsimile to be made of the two pieces, which was subsequently published. On the facsimile, they appear as Temple placed them: the epitaph on top, followed by a rule; the poem at the bottom, with the dateline in the lower left corner of the sheet. At the top of the sheet, above the epitaph, appears the title “Epitaph written 1728,” in a hand that imitates Franklin’s. Whoever wrote this title took it from Temple’s edition, where it was an obvious editorial insertion, set in italics within square brackets.
The Upcott facsimile has been the cause of much confusion. Lyman Butterfield, in his comprehensive study of the handwritten and printed epitaphs, regarded it as proof that Franklin had written both pieces on the same sheet of paper on April 22, 1784. We disagree. A close comparison of the handwriting of the autograph verse (which Butterfield did not see) with that of the facsimile of the epitaph reveals enough differences to convince us that the two pieces were written with different pens at different times. Moreover,

Butterfield and many scholars who relied on his judgment, including our predecessors, did not recognize that the facsimile’s title was forged. Nonetheless, it is possible that Franklin wrote this version of the epitaph in late 1783 or early 1784, as he anticipated his departure from France and reviewed his early life in preparation for resuming his autobiography.



April 22. 1784.—


If Life’s compared to a Feast,
Near Fourscore Years I’ve been a Guest,
I’ve been regaled with the best,
And feel quite satisfyd.
’Tis time that I retire to Rest;
Landlord, I thank ye!— Friends, Good Night.


